Exhibit THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), AND THIS NOTE MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER THE ACT AND THE RULES AND REGULATIONS THEREUNDER. EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THIS NOTE.THIS NOTE AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE TO CERTAIN INDEBTEDNESS AS SET FORTH HEREIN. THIS NOTE MAY NOT BE ASSIGNED, NEGOTIATED OR TRANSFERRED EXCEPT AS SET FORTH HEREIN. SUBORDINATED PROMISSORY NOTE $339,765.00 June 11, 2008 FOR VALUE RECEIVED, the undersigned, MTM TECHNOLOGIES, INC., a New York corporation (the "Borrower"), promises to pay to PEQUOT OFFSHORE PRIVATE EQUITY PARTNERS III, L.P.(the "Holder"), the principal sum of three hundred thirty nine thousand seven hundred sixty five ($339,765.00) with interest on the unpaid balance from the date hereof, at the rate of eight and one-half percent (8.5%) per annum in lawful money of the United States of America, at c/o Pequot Capital Management, Inc., 500 Nyala Farm Road, Westport, Connecticut 06880, or at such other place as the Holder may designate in writing. The principal of and interest on this Note shall be due and payable in full on December 15, 2009, (the "Maturity Date").Interest on this Note shall be due and payable in cash or, at the option of the Borrower, in shares of the series of preferred stock of the Borrower next designated by the Borrower after the date hereof, at a price per share of $0.33. On the date hereof, in addition to the issuance of this Note, the Borrower issued to another lender another note. All such notes issued by the Borrower on the date hereof were for the aggregate amount of $2,750,000. All such notes issued by the
